Citation Nr: 0933224	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-02 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate counsel 


INTRODUCTION

The Veteran had active military service from July 1971 to 
August 1976.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied entitlement to service connection 
for PTSD.

The Veteran testified during a hearing before a Decision 
Review Officer in September 2005; a transcript of that 
hearing is of record.

In July 2007, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the Veteran's claim (as reflected in a June 
2009 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The record does not demonstrate that the Veteran engaged 
in combat with the enemy.

3.  The Veteran's claimed in-service stressful experiences 
have not been corroborated by service records, and any 
diagnosis of PTSD was made based on an unverified account of 
in-service events given by the Veteran.

4.  The Veteran is not shown to have PTSD as a result of 
events during military service.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
PTSD was received in August 2002.  Thereafter, he was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in September 2002 and November 2007.  
These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist him in completing his 
claim, identified his duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  A September 2002 
letter included a PTSD Stressor Questionnaire for the Veteran 
to complete and return to the RO.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in June 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
38 C.F.R. § 3.159 (b)(3) (2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service personnel records and all relevant private and VA 
treatment records pertaining to his claimed disability have 
been obtained and associated with his claims file.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

If the claimed stressor is not combat related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. at 142.  The Court has held that 
"[t]here is nothing in the statute or the regulations which 
provide that corroboration must, and can only, be found in 
the service records." Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996) (quoting Doran v. Brown, 6 Vet. App. 283, 289 
(1994)).  However, when a claim for PTSD is based on a 
noncombat stressor, "the noncombat veteran's testimony alone 
is insufficient proof of a stressor," Dizoglio, 9 Vet. App. 
at 166, and "credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence," Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

"Credible supporting evidence" is not limited to service 
department records, but can be from any source.  See Cohen, 
10 Vet. App. at 147; Doran, supra.  "[T]he absence of 
corroboration in the service records... does not relieve the 
BVA of its obligation to assess the credibility and probative 
value of the other evidence." Doran, 6 Vet. App. at 290-91.  
However, "[a]n opinion by a mental health professional based 
on a post service examination of the veteran cannot be used 
to establish the occurrence of the stressor."  Cohen, 10 
Vet. App. at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)); see also Wood v. Derwinski, 190, 193 (1991).

VA need not conduct an examination with respect to the 
service connection claim on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, as competent medical evidence does not provide 
any indication that the Veteran's diagnosed PTSD is based on 
a verified stressor and related to service.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2008).
Factual Background

Service personnel records reflect that the Veteran served in 
South Korea from August 1974 to September 1975.  His military 
occupational specialties at that time were Air Traffic 
Control, Ground Controlled Approach Specialist (93J), and 
Stock Control Account Specialist (76P).  Among the awards he 
received was the Korea Defense Service Medal.  His highest 
documented rank in service was E-3.

Service treatment records including physical examination 
reports dated in July 1971, July 1972, August 1973, and 
September 1974 are silent for any psychiatric or anxiety 
disorder.  Although a November 1972 service treatment record 
does show the Veteran was prescribed Valium, it was noted the 
treatment was for back pain. 

In response to the VA PTSD questionnaire, the Veteran 
submitted a letter dated in October 2002 which responded 
stating his stressors included five separate incidents.  
First, the Veteran stated that while in basic he was worked 
21 hours a day, and that he was torn down so he could be 
built up and learn to kill someone in seconds without 
emotion.  The second incident he identified as occurring 
being January 1972 to January 1973, when he was on "yellow 
alert" for Vietnam deployment with his bags and baggage 
ready a few times.  He stated that the 1972 Olympics happened 
while he was in Germany, and, other than the Palestinians, he 
also had to watch out for the Badder Meinhoff Gang and the 
Red Brigade.  The third incident was while he was stationed 
at Fort Rucker, Alabama and a few of the soldiers committed 
suicide.  The fourth incident identified by the Veteran was 
while he was stationed in Korea from August 1974 to September 
1975, when he stated he controlled and coordinated most 
medical evacuations in and out of the demilitarized zone.  He 
reported that at one point, soldiers were sent into a tunnel, 
and were hurt by claymore mines, and he was in charge of 
coordinating the medical evacuation. 

In a December 2000 VA substance abuse clinic note, the 
Veteran stated that he has PTSD symptoms from both childhood 
and service-related trauma. 

In a January 2003 VA progress note, the Veteran was evaluated 
for PTSD.  The social worker noted that the Veteran was 
cooperative, alert, oriented, with restricted affect, and an 
odd sense of being disconnected from his feelings.  He 
reported chronic sleep problems, combat related nightmares 
where the enemy killed his squad one-by-one, waking from 
nightmares in a cold sweat, normal appetite, insignificant 
weight fluctuation, sometimes depressed mood, avoidance of 
crowds, daily anxiety and anger such as "road rage".  He 
indicated that he had flashbacks, but did not know what they 
were.  He reported being stationed in Germany and Korea and 
being in the jungle for 5 years, where he was an air traffic 
controller often having to kill the enemy to protect incoming 
helicopters.  The Veteran reported he had a serious drinking 
problem and that he primarily started drinking with the 
intension of passing out to avoid nightmares and depression.  
Upon mental status examination, the Veteran was alert, with 
good hygiene, orientation to time, place and person, 
dysphoric mood, constricted affect, no hallucinations or 
delusions, normal expressive language, normal receptive 
language, normal speech quality, memory within normal limits, 
average intellect, and fair judgment.  He denied homicidal, 
suicidal, or domestic violence lethality.  The examiner ruled 
out PTSD, but diagnosed alcohol dependence in remission and 
cannabis abuse, and assigned a Global Assessment Functioning 
score of 65.

In a March 2003 VA mental health note, the Veteran complained 
of decreased sleep due to recurring nightmares, significant 
anxiety, problems with anger consisting mostly of road rage 
and problems with authority, fluctuating moods, and 
intermittent depression.  The examiner noted he was alert, 
oriented, appropriately dressed, anxious but cooperative, 
with good eye contact, euthymic mood, appropriate affect, no 
evidence of thought disorder, and grossly intact cognitive 
functioning.  

In a March 2003 Vet Center note, the Veteran stated that 
while he was in Korea he witnessed traumatic events directly 
or secondary because of voice communications.  He complained 
of nightmares and panic attacks.  The examiner also noted 
that he was experiencing several conditions related to his 
readjustment from the military.  In a subsequent March 2003 
Vet Center note, the Veteran stated that he had anxiety 
issues as far back as basic and advance individual training.  
He stated he visited the dispensary for treatment and 
medication. 

In an April 2003 Vet Center note, the Veteran stated that his 
military experience was stressful and intense.  

In a September 2003 private treatment note from the Bristol 
Hospital Counseling Center, the Veteran stated that while he 
did not serve in active combat he saw a lot of medical 
crises.  The examiner diagnosed PTSD. 

In a September 2004 letter, T. E. M., L.C.S.W., C.A.D.C. 
stated that the Veteran had been experiencing symptoms of 
PTSD including difficulty sleeping, evidence of detachment 
from others, anger problems, intrusive recollections of 
significant disturbing events during his military service.  
He noted that the Veteran' PTSD symptoms were precipitated by 
stressful events during his tour in Korea.  He stated that 
the Veteran related experiencing intense fear for his 
personal safety and his life while on duty in Korea, and also 
during anther stressful tour of duty as an Air Traffic 
Control Specialist.  He reported that the Veteran's thought 
patterns, actions and choices, both past and present, were 
strongly influenced by PTSD, a condition that he has been 
living with as a result of his military experience.  The 
social worker noted that both PTSD and the level of physical 
pain he suffers, traced back to his military service, has had 
a progressively negative impact on his life. 

During this September 2005 Decision Review Officer hearing, 
the Veteran stated that he handled emergencies as an air 
traffic controller, including an incident where claymore 
mines were "blowing up on our guys" and he had to get 
medical evacuations there "just like that."  He indicated 
did not know what happened to them beyond that point.  He 
also stated that he watched combat, although he was not 
involved in it, from the hill, and that he did not know 
whether he would get hit.  He reported that he did not suffer 
any mortar attacks or rocket attacks, but that he was buzzed 
by planes. 

VA treatment records reveal the Veteran attended anger 
management counseling from May 2003 to August 2004.  The 
Veteran was also treated by the VA mental health clinic 
between January 2003 and December 2005.

In an August 2007 letter from the director of a VA Mental 
Hygiene Clinic, she noted that the Veteran continued to be 
treated for PTSD at the Clinic with both therapy and 
medication as he had been for the previous 7 years.  She 
reported that he had also been seen weekly at the Harford Vet 
Center, and has a monthly individual appointment there.  She 
indicated that he continued to experience emotional numbing, 
avoidance behaviors, intrusive thoughts, and nightmares, 
feelings of impending doom and a foreshortened life, and 
hypervigilance with exaggerated startle response. 

In November 2008 the Veteran submitted a letter detailing his 
claimed stressors.  The Veteran stated that while in Germany 
he had to keep an eye open or watch in case they ran into 
anyone in the Baeder Meihoff Gang, and that he was on edge 
about them and the Red Brigade.  He added that after the 1972 
Olympics he became even more vigilant.  He reported that he 
did not know the soldiers that committed suicide by jumping 
into the tail or main rotors around the holidays in 1973, but 
he did know the Warrant Officer that committed suicide with a 
gun though he could not recall his name.  The Veteran stated 
that his job involved handling emergencies and that "when 
you're running on adrenalin you just respond to the task at 
hand."  He recalled an incident when he was training an 
individual and he averted a possible mid-air collision.  He 
stated that he identified aircraft by radar or visually that 
were going into and coming out of the demilitarized zone, and 
that not much happened there except artillery practice.  The 
next incident he identified was when soldiers were sent into 
a tunnel, and were hurt by claymore mines, and he was in 
charge of coordinating the medical evacuation.  He stated 
that he would sit and watch troop movement and fire fights 
when on break wondering if or when they were going to attack.  
He also recounted a time when he had to bathe and wash 
clothes in the river and they found at least four Korean 
Augmentation to the United States Army soldiers floating dead 
in the river. 

Analysis

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran 
"engaged in combat with the enemy".  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2007); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires the veteran to have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory", i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service".  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of his alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

Notwithstanding the Veteran's current diagnoses of PTSD, in 
this case, the claim must be denied because objective 
evidence does not show that the Veteran engaged in combat 
with the enemy, and there is otherwise no credible evidence 
that any of the Veteran's claimed in-service stressors 
occurred.

The Veteran's service personnel records do not reflect any 
awards or decorations typically associated with combat.  The 
Board points out that the Veteran reported in a September 
2003 private treatment note that he did not serve in a combat 
zone.  In other words, combat has not been established by 
objective, competent, and factual evidence of record.  See 
VAOPGCPREC 12-99 at p. 4.  Consequently, the occurrence of 
the Veteran's claimed stressors of combat cannot be 
established on the basis of his assertions, alone.  The 
record must contain evidence that corroborates the occurrence 
of his alleged stressors.  Further, the Veteran's statements 
are not supported by the evidence of record.  In January 
2003, he claimed to have served "in the jungle" for 5 
years; this is a fabrication, not supported by the service 
personnel records.  His nightmare of having the enemy kill 
members of his squad is likewise unrealistic, as he 
admittedly did not serve in combat.

Furthermore, there simply is no evidence to corroborate the 
occurrence of the Veteran's alleged in-service stressors 
including the suicides of at least three fellow soldiers.  In 
a June 2006 letter,  the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. Armed Services Center 
for Research of Unit Records (USASCRUR)) determined that the 
information described by the Veteran was insufficient, and 
required dates with in sixty days of stressor, specific 
locations, and full name of casualties, ect.  

VA also sought to independently verify the specific incident 
in which the Veteran indicated that he knew of three soldiers 
that committed suicide while he was at Fort Rucker, Alabama, 
one of which he was personally acquainted with.  However, the 
Veteran's stressor account was not corroborated by either 
CURR as evidenced by a September 2008 response or by the U. 
S. Army Crime Records Center as evidence by a statement dated 
in November 2009. 

The Board further notes that the Veteran also has not 
provided sufficient details to warrant any additional 
attempts to independently verify the occurrence of the 
claimed stressful events, and has not provided any other 
objective evidence-to include statements from other 
witnesses, numbers and full names of causalities witnessed, 
or specific dates-to establish the occurrence of the claimed 
in-service stressful event, the suicides.  The Veteran was 
informed of the insufficiencies of his submitted information 
and the outcomes of the searches in the June 2009 SSOC. 

In light of the foregoing evidence, the Board must conclude 
that there is no verified or verifiable stressor to support 
the claim.  Simply stated, combat has not been established, 
the occurrence of none of the Veteran's specific in-service 
stressful experiences has been corroborated by credible 
evidence, and the evidence provided by the Veteran does not 
present any basis for further developing the record in this 
regard.

Furthermore, although the Veteran was diagnosed with PTSD by 
a VA examiner, in January 2003 and a private physician in 
September 2003, there is no indication that at the time of 
diagnosis the examiners conducted a comprehensive review of 
the entire claims file.  As these examinations are based on 
the Veteran's reported history, they have little probative 
value.  See Black v. Brown, 5 Vet. App. 177 (1993) (an 
opinion that is based on history furnished by the veteran 
that is unsupported by clinical evidence is not probative); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Wood v. Derwinski, 1 
Vet. App. 190, 191-192 (1991) (an opinion may be discounted 
if it materially relies on a layperson's unsupported history 
as the premise for the opinion).

In addition to the medical evidence, the Board has considered 
the assertions advanced by the Veteran in connection with the 
appeal.  The Board does not doubt the sincerity of the 
Veteran's belief that he has PTSD as a result of events 
during military service.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature, onset, or etiology of his 
claimed PTSD disability have no probative value. 

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, the essential criteria of 38 C.F.R. § 3.304(f) have 
not been met, and the Board must therefore deny the Veteran's 
claim of entitlement to service connection for PTSD.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


